Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Election was made without traverse in the reply filed on 11/2/2022 with following statement.  
“Applicant elects, without traverse, without prejudice, and without conceding the
statements made by the Office, to prosecute the subject matter of Species IV covering Fig. 11.  Claims 1-20 read on the elected species.”

    PNG
    media_image1.png
    561
    699
    media_image1.png
    Greyscale

Claims 1-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 recites “high-voltage” for DC and AC power.  While various levels of high-voltage are used in the art depending on user (one example is https://en.wikipedia.org/wiki/High_voltage, another example is https://www.baypower.com/blog/the-difference-between-high-voltage-and-low-voltage/, and etc.), it is vague and indefinite which value for the claimed “high-voltage” should be applied. 
(2) Claim 4 recites “at least two of the housings”.  It is vague and indefinite since housing has been only referred “a housing” in claim 2.  
(3) Claim 16 recites “The system of claim 1, further comprising two or more motor controllers”.  It is vague and indefinite two or more motor controllers being additional to said one or more motor controllers as in claim 1, or further defining said one or more motor controllers as in claim 1.  Typically, patent applicants used to recite “said one or more motor controllers being two or more motor controllers”. 
(4) Claim 16 further recites “a high speed bus”.  It is vague and indefinite.  While there is no absolute definite in the art to define “high speed bus”, application does not define.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS).  
As for claim 1, ANTON discloses a system to convert electrical power to torque, the system comprising: 
one or more motor controllers (4), each motor controller adapted and configured to receive power input commands and to receive direct-current input power (see at terminal 6) and convert the HVDC input power to multiphase alternating-current output power (three phase as shown and discloses with Fig. 1), wherein each motor controller varies its respective multiphase AC output power in response to the power input commands received (see 5);
an electric motor assembly (3, NOTE 1) having a main shaft (22) for supplying torque, the electric motor configured and adapted to receive input power as multiphase AC from the one or more motor controllers to rotate the main shaft; and
a liquid cooling system (coolant circuit 13) having a liquid coolant (“liquid coolant”), wherein the liquid coolant is configured to flow through both the electric motor assembly and at least one of the motor controllers (Fig. 1).   
NOTE 1:  ANTON et al (EP 2774853 A1, IDS) does not explicitly describe “an electric motor assembly”.  However, per description “the converter unit 4 supplies the electrical machine 3 - in particular a stator winding 9 arranged in a stator 8 with electrical energy in the form of (at least) three-phase current” and “turbomachine 25, for example, a propeller of a normal aircraft or a main rotor or a tail rotor of a helicopter”, the electric machine 3 is an electric motor assembly.  
ANTON et al (EP 2774853 A1, IDS) does not explicitly describe value to determine “high-voltage” for DC and AC power.  However, ANTON does describe the electric machines with high power density for an aircraft [0001-0006].  Electric power is product of electric voltage and electric current.  To be high power density, it is obvious being a product of high voltage and high current.    
Furthermore, while various levels of high-voltage are used in the art depending on user (see 112 rejection), it is notoriously old and well known in the art to have high-voltage for an aircraft, and therefore the examiner hereby takes official notice.  Refer prior art made of record in this office action for supporting references.  Therefore, in view of one of well-known references, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed since high power to run aircraft would not be obvious to obtain by low voltage power.   

As for claim 2, ANTON discloses the system of claim 1, wherein each of the one or more motor controllers has a housing (2, Fig. 1), wherein the liquid coolant flows through the housing of at least one of the motor controllers.
As for claim 4, ANTON discloses the system of claim 2, wherein the system comprises at least two motor controllers (see Fig. 2) and the system is configured so that the liquid coolant flows through at least two of the housings (see 112 rejection) of the motor controllers in parallel (see Fig. 2) and through the electric motor assembly in series with the at least two motor controllers (i.e., cooling flow as in Fig. 1 is series).  
As for claim 5, ANTON discloses the system of claim 1, it is obvious wherein the liquid cooling system contains one or more temperature sensors and data from the temperature sensors is communicated to one or more of the motor controllers for processing, since ANTON discloses [0023] “Furthermore, it transmits detected actual data of the drive nacelle 1 (for example, rotational speed, temperature, control data) to the higher-level control device”). 
As for claim 7, ANTON discloses the system of claim 1, wherein the cooling system further contains a reservoir (18) to contain the liquid coolant, a conduit system (coolant circuit 13 , distributor system 20) to channel the liquid coolant at least between the one or more motor controllers and the electric motor, and at least one pump (14, 19) to pump the liquid coolant.
As for claim 9, ANTON discloses the system of claim 3, wherein the one or more motor controllers are configured to produce and supply two independent multi-phases of HVAC output power and each stator module in the electric motor is configured to receive at least two independent multiphases of HVAC output power from the one or more motor controllers (Figs. 1-2) [0034].  
As for claim 10, the provision of multiple independent converter circuits within a single converter housing, each circuit providing independent outputs to the stator.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed such that a single motor controller having a single housing with a single cooling channel to receive liquid coolant produces and supplies the two independent multi-phases of HVAC output power, wherein the single motor controller contains two independent circuits, each to produce one of the independent multiphase HVAC outputs.  
As for claim 11, ANTON discloses the system of claim 1, wherein the electric motor assembly is configured to receive fluid (via spray nozzles 21’ arranged for the cooling of the bearings 23).  Hence, it is obvious fluid as a lubricant to lubricate one or more moving parts (e.g., bearing) within the electric motor assembly, wherein the same fluid used as lubricant in the electric motor assembly is used as coolant in the cooling system.
As for claim 12, ANTON discloses the system of claim 1, further comprising an integrated accessory gearbox assembly (24) that derives power from the electric motor assembly, wherein Fig. 1 shows spray nozzles (in 20 same as 21, 21’).  Hence, it is obvious the integrated accessory gearbox is configured to receive fluid as a lubricant to lubricate one or more moving parts within the accessory gearbox assembly (by spray nozzle 17), wherein the same fluid used as a lubricant in the integrated gearbox assembly is used as coolant in the cooling system.
As for claim 13, ANTON discloses the system of claim 1, configured as a propulsion system, wherein the shaft of the electric motor assembly is configured to supply torque to a propulsor (25) of an aircraft (see Fig. 1).  
As for claim 17, ANTON discloses the system of claim 1, further comprising one or more system controllers for receiving control input and outputting power input commands to one or more motor controllers (5).
As for claim 20, ANTON discloses the system of claim 1, wherein it transmits detected actual data of the drive nacelle 1 (for example, rotational speed, temperature, control data) to the higher-level control device [0023].  Detection of rotational speed is obvious to include speed of the main shaft of the electric motor, either directly or indirectly from propeller shaft.  It would have been obvious the motor controller receives information on the main shaft of the electric motor including at least one of the group consisting of speed, angular position, and combinations thereof.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS) in view of Seufert et al (US 20160065016 A1).  
As for claim 3, ANTON discloses the system of claim 1, wherein the electric motor assembly comprises: 
one or more stator modules, each stator module having a plurality of stator windings (by windings 9’ and phases, Fig. 2) configured to receive HVAC power from the one or more motor controllers;
one or more rotor assemblies (16), 
wherein at least one of the one or more rotor assemblies is configured to rotate the main shaft, and at least one or more of the rotor assemblies is associated with, concentrically contained within, and rotatable relative to one of the one or more stator modules (Fig. 1), and
wherein the liquid coolant flows through at least one of a group of the plurality of stator windings (e.g., cooling circuit between 26-27, Fig. 1). 
ANTON does not explicitly disclose each rotor assembly having a plurality of magnets arranged around the outer periphery of a hub.  
Seufert discloses an electric motor assembly (Fig. 1), wherein rotor assembly having a plurality of magnets (11) arranged around the outer periphery of a hub (3, body).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Seufert with that of ANTON for permanent magnetic power of rotor.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS) in view of Garrard et al (US 20140056726 A1).  
As for claim 6, ANTON failed to disclose the system of claim 1, wherein the liquid cooling system contains one or more pressure sensors and data from the pressure sensors is communicated to one or more of the motor controllers for processing.  
Garrard discloses a method further includes determining temperature within the coils of the electric machine and basing the command of the current-limiting strategy to the electric machine additionally on when the temperature within the coils exceeds a threshold temperature. The pressure determination is based on a pressure signal from a sensor in the coolant system.   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Garrard with that of ANTON to have one or more pressure sensors and data from the pressure sensors is communicated to one or more of the motor controllers to command the current-limiting strategy to the electric machine.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS), alone or in view of SONG et al (US 2013285485, IDS), RAWLINSON et al (US 2012153718, IDS), or KAWASAKI (EP2799322, IDS).  
As for claim 8, each of listed references discloses systems comprising coolant reservoirs and coolant pumps, such that:  
For US 2013285485 (SONG et al), see EPODOC abstract, paragraphs [6025], [0062]- : [0064], [0076], [0100], [0111] [0183] and [0184], and figures 7 and 10.
For US 2012153718 (RAWLINSON et al), see WPI abstract (WPI accession number: 2012-G95120), paragraphs [0007], [0023], [0024], [0026] and [0029]. 
For EP2799322 (KAWASAKI), see paragraphs [0027], {0032], [0034], and [0035]. 
The provision of coolant pumps deriving their driving power from a prime mover via a transmission is well-known in the art of drive motors.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed features for simple structure of gearing and pump. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS) in view of Chandrasekharan et al (US 20150091486 A1).  
As for claim 16, for purpose of examination, claim is interpreted as in the 112 rejection.  ANTON discloses the system of claim 1, further comprising (Fig. 2) two or more motor controllers, but failed to disclose wherein at least two motor controllers communicate over a high speed bus, and the system is capable of operating if one of the two or more motor controllers is degraded, faulty, or inoperable.
Chandrasekharan discloses (see Fig. 2) at least two motor controllers (40) communicate over a high speed bus (28), and the system is capable of operating if one of the two or more motor controllers is degraded, faulty, or inoperable [0035].   communicate over a bus 28 is notoriously old and well known in the art to be high speed, and therefore the examiner hereby takes official notice.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a high speed bus communication as low speed communication is rare to use in this time.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ANTON et al (EP 2774853 A1, IDS) in view of Han et al (US 20160141999 A1).  
As for claim 18, ANTON discloses transmitting detected actual data of the drive nacelle includes temperature, but failed to clearly disclose the transmitting by method of Controller Area Network (CAN) communication.  Han discloses in a motor system at an aircraft [0037] in use of Controller Area Network communication [0038].  CAN is in form of digital and at least two bus interfaces.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Han with that of ANTON to have the each motor controller has at least two digital Controller Area Network communication interfaces to receive power input commands, wherein at least one the digital Controller Area Network communication interfaces is redundant.  CAN communication saved massive wiring. 
As for claim 19, ANTON discloses transmitting detected actual data of the drive nacelle includes temperature, but failed to clearly disclose wherein the motor controller receives temperature data from the electric motor.  Han discloses (Fig. 1) [0015, 0029, 0069] the motor controller receives temperature data from the electric motor.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Han with that of ANTON for monitoring motor temperature for protection. 

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Official notice of “high voltage”. 
ESTEYNE et al (US 20160107758 A1), [0021] 
Hopdjanian et al (US 20120025032 A1).
BUFFENBARGE et al (US 20170237383 A1), [0020]
KAPLAN et al (US 20160045841 A1), [1070] 
Lugg (US 20110138765 A1), [0004, 0080, 0132]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834